


EXHIBIT 10(l)(i)

 

KATE SPADE & COMPANY

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (this “Agreement”), effective as of this [  ]
day of [  ] 20[  ] (the “Effective Date”), is by and between Kate Spade &
Company (the “Company”), a Delaware corporation, and [  ] (the “Executive”).

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of the
Executive to his or her assigned duties in the face of possible distraction of
the Executive by virtue of the personal uncertainties and risks created by the
possibility of termination of, or adverse change to, his or her employment;

 

WHEREAS, the Compensation Committee believes it is in the Company’s best
interests to ensure that the Executive will refrain from certain competitive
activities with the Company and its affiliates as described herein; and

 

NOW, THEREFORE, to assure the Company it will have the continued undivided
attention and services of the Executive and the availability of his or her
advice and counsel, and to induce the Executive to remain in the employ of the
Company hereinafter, for the benefit of the Company, and for other good and
valuable consideration, the Company and the Executive agree as follows:

 

1.                                      Term of Agreement.

 

(a)                                 The term of this Agreement shall commence
immediately upon the Effective Date and end on December 31, 20[  ] (as extended
pursuant to the immediately following sentence, if applicable, the “Term”).  The
Term shall be automatically extended for additional one-year periods, unless the
Company delivers notice to the Executive on or prior to October 31st of the year
in which the expiration of the Term occurs of its intent not to extend the
Term.  The “Employment Period” means the earlier of the expiration of the Term
or the Executive’s termination of employment.

 

(b)                                 If a Change in Control occurs at any time
during the period in which this Agreement is effective, then, notwithstanding
any provision hereof to the contrary, this Agreement shall continue in effect
for (i) the remainder of the month in which the Change in Control occurred and
(ii) a term of twelve (12) months beyond the month in which such Change in
Control occurred; provided that if any obligations of the Company hereunder
shall not have been fully and finally discharged at the end of such twelve (12)
month period, this Agreement shall remain in effect until such obligations shall
have been finally discharged in full.

 

2.                                      Termination.

 

(a)                                 Cause.  The Executive’s employment may
terminate immediately, with or without Cause, at the election of the Company and
upon notice from the Company to the Executive.  As used herein, the term “Cause”
means:

 

--------------------------------------------------------------------------------


 

(i)                                     the Executive’s willful and intentional
repeated failure or refusal, continuing after notice that specifically
identifies the breach(es) complained of, to perform substantially his or her
material duties, responsibilities and obligations (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness or
other reasons beyond the control of the Executive), and which failure or refusal
results in demonstrable direct and material injury to the Company;

 

(ii)                                  any willful or intentional act or failure
to act involving fraud, misrepresentation, theft, embezzlement, dishonesty or
moral turpitude (collectively, “Fraud”) which results in demonstrable direct and
material injury to the Company;

 

(iii)                               the Executive’s conviction of (or a plea of
nolo contendere to) an offense which is a felony in the jurisdiction involved or
which is a misdemeanor in the jurisdiction involved but which involves Fraud; or

 

(iv)                              the Executive’s material breach of a written
policy of the Company or the rules of any governmental or regulatory body
applicable to the Company.

 

For purposes of this Section 2, no act, or failure to act, on the Executive’s
part shall be deemed “willful” or “intentional” unless done, or omitted to be
done, by the Executive without reasonable belief that the Executive’s action or
omission was in the best interests of the Company.

 

(b)         Cause Determination.  The Executive’s termination for Cause will be
determined by the Compensation Committee based upon the recommendation of the
Chief Executive Officer and General Counsel of the Company.

 

(c)          Death; Disability.  The Executive’s employment with the Company
terminates upon the Executive’s death or, at the Company’s option, by written
notice to the Executive (or the Executive’s legal representative) upon the
Executive’s Disability.  As used herein the term “Disability” means any physical
or mental condition that would qualify the Executive for a disability benefit
under the long-term disability plan maintained by the Company, or, if there is
no such plan, a physical or mental condition that prevents the Executive from
performing the essential functions of the Executive’s position (with or without
reasonable accommodation) for a period of six (6) consecutive months.  A
determination of Disability will be made by a physician satisfactory to both the
Executive and the Company; provided that, if the Executive and the Company
cannot agree as to a physician, then each will select a physician and these two
together will select a third physician, whose determination as to Disability
will be binding on the Executive and the Company.  The Executive, the
Executive’s legal representative or any adult member of the Executive’s
immediate family shall have the right to present to the Company and such
physician such information and arguments on the Executive’s behalf as the
Executive or they deem appropriate, including the opinion of the Executive’s
personal physician.

 

(d)                                 Performance-Based Termination.  The Company
may terminate the Executive’s employment based on performance
(“Performance-Based Termination”).  To constitute a Performance-Based
Termination, the Executive must receive a written warning setting forth the
performance deficiency and be afforded the opportunity to cure performance for a
period

 

2

--------------------------------------------------------------------------------


 

of 60 days following the date of the written warning.  Following the 60-day cure
period, if the Company determines that the Executive’s performance has not
improved, the Company shall notify the Executive in writing of the
Performance-Based Termination and the Executive shall have the opportunity to
appeal the Performance-Based Termination to the Board of Directors of the
Company within two (2) business days following the date of the Company’s notice
of termination.  Any determination by the Board shall be final and binding.

 

(e)                                  Change in Control.  For purposes of this
Agreement, a “Change in Control” of the Company shall be deemed to have occurred
upon the happening of any of the following events: (i) any “person,” including a
“group,” as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules promulgated thereunder, becomes
the beneficial owner, directly or indirectly, whether by purchase or acquisition
or agreement to act in concert or otherwise, of 35% or more of the outstanding
shares of common stock of the Company to an unaffiliated third party; (ii) the
sale of all or substantially all of the assets of the Company; or (iii) the
election or appointment during any 12-month period of a majority of the members
of the Board of Directors of the Company whose election or appointment is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.

 

3.                                      Payment of Accrued Salary.  Upon
termination for any reason, the Executive shall be paid, in accordance with the
Company’s regular payroll practices, an amount equal to the Executive’s accrued
but unpaid base salary (“Accrued Salary”), regardless of whether the Executive
enters into this Agreement.

 

4.                                      Severance.

 

(a)                                 Termination For Cause; Voluntary Termination
Without Good Reason.  In the event that the Executive’s employment is terminated
due to (i) a termination by the Company for Cause or (ii) the Executive’s
resignation without Good Reason (as defined herein), the Company shall pay to
the Executive an amount equal to the Executive’s Accrued Salary.

 

(b)                                 Termination Due to Death or Disability.  In
the event that the Executive’s employment is terminated due to the Executive’s
death or Disability:

 

(i)                                     the Company shall pay to the Executive
an amount equal to the Executive’s Accrued Salary; and

 

(ii)                                  the Executive shall be eligible for a
pro-rated bonus (“Pro-Rated Bonus”) in respect of the Company’s fiscal year
during which the termination occurs based on (x) the Company’s actual
performance as determined pursuant to the provisions of the Company’s relevant
bonus plan and (y) a fraction, the numerator of which is the number of whole
months in the fiscal year prior to the date on which the Executive’s employment
terminates and the denominator of which is twelve (12), payable at the time
bonuses would otherwise be paid pursuant to the applicable bonus plan (which
shall be within the “short-term deferral” period set forth in Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (the “Code”)).

 

3

--------------------------------------------------------------------------------


 

(c)                                  Performance-Based Termination. If a
Performance-Based Termination occurs then, subject to Section 4(g):

 

(i)                                     the Company shall pay to the Executive
an amount equal to the Executive’s Accrued Salary;

 

(ii)                                  the Company shall provide Benefits
Continuation for the Executive and the Executive’s family, as provided in
Section 4(e) below;

 

(iii)                               the Executive shall be eligible for a
Pro-Rated Bonus payable at the time bonuses would otherwise be paid pursuant to
the applicable bonus plan (which shall be within the “short-term deferral”
period set forth in Section 409A of the Code); and

 

(iv)                              the Company shall continue to pay to the
Executive his or her base salary at the then-current rate for a period of 52
weeks, payable in accordance with the Company’s ordinary payroll practices,
following the Performance-Based Termination, less an amount equal to the
Executive’s portion of the premiums applicable to the Benefits Continuation for
such period.

 

The payments and benefits set forth in Section 4(c)(ii)-4(c)(iv) are contingent
on the Executive’s execution, delivery and non-revocation of the Release as
provided for in Section 4(g).  Payments pursuant to Section 4(c)(iv) shall
commence on the 60th day following the Executive’s date of termination of
employment and (B) within 15 business days following this payment commencement
date, salary continuation payments relating to the first 60 days shall be paid
in a lump sum.  Notwithstanding the foregoing, if, and only to the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code, the aggregate payments pursuant to
Section 4(c)(iv) shall be reduced to the amount that is one dollar less than the
maximum amount payable pursuant to a “separation pay plan” for separation pay
due to involuntary separation from service as set forth in Section 409A of the
Code and the regulations promulgated thereunder (the “Performance Severance
Payment Limit”).  The Company shall, in its sole discretion, determine if the
amounts payable pursuant to Section 4(c)(iv) are in excess of the Performance
Severance Payment Limit.  In determining the aggregate payments pursuant to
Section 4(c)(iv) subject to reduction, such amount shall be determined prior to
giving effect to any deductions relating to the Executive’s portion of the
premiums applicable to the Benefits Continuation.  The Executive shall have no
rights to receive any payments in excess of the Performance Severance Payment
Limit.

 

(d)                                 Termination Without Cause; Voluntary
Termination for Good Reason; Termination in Connection with a Change in
Control.  Subject to Section 4(g), in the event that the Executive’s employment
is terminated (1) by the Company other than for Cause and other than upon the
Executive’s death or Disability, or a Performance-Based Termination; (2) by the
Executive for Good Reason; or (3) by the Company (other than for Cause and other
than upon the Executive’s death, Disability or Performance-Based Termination) in
connection with a Change in Control or by the Executive for Good Reason in
connection with a Change in Control:

 

(i)                                     the Company shall pay to the Executive
an amount equal to the Executive’s Accrued Salary;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  the Company shall provide Benefits
Continuation for the Executive and the Executive’s family, as provided in
Section 4(e) below;

 

(iii)                               the Company shall pay to the Executive an
amount equal to one (1) times the Executive’s then current annual target bonus,
plus an amount equal to one (1) times the Executive’s then-current annual base
salary, less an amount equal to the Executive’s portion of the premiums
applicable to the Benefits Continuation for 26 weeks.  For the avoidance of
doubt, no amount shall be paid pursuant to Section 4(d) in respect of the annual
bonus for the year in which the Executive’s employment is terminated.

 

Payments pursuant to Section 4(d)(iii) shall be made in a single lump sum on the
60th day following the Executive’s date of termination of employment, subject to
the Executive’s execution, delivery and non-revocation of the Release as
provided for in Section 4(g).  For the purposes of this Agreement, “Good Reason”
shall mean the occurrence of one or more of the following events:  (1) The
Executive experiences a material diminution in duties or responsibilities,
without the Executive’s consent (provided that a change in reporting structure
shall not be deemed a diminution in duties or responsibilities); (2) the Company
moves its principal executive offices by more than 100 miles (provided that such
move increases the Executive’s commuting distance by more than 100 miles); (3) a
material reduction in the Executive’s base salary; or (4) a material breach by
the Company of any of its material obligations under any employment agreement
between the Executive and the Company then in effect; provided, however, that no
event or condition shall constitute Good Reason unless (x) the Executive gives
the Company a written notice of termination for Good Reason no fewer than 30
days prior to the date of termination and not more than 90 days after the
initial existence of the condition giving rise to Good Reason, and (y) the
grounds for termination (if susceptible to correction) are not corrected by the
Company within 30 days of its receipt of such notice.

 

(e)                                  Benefits Continuation.  So long as the
Executive shall not have breached the Executive’s obligations to the Company
under Sections 6 and 7 hereof (and without limiting any other remedy available
to the Company), the Company shall provide the Executive and the Executive’s
family with coverage substantially identical to that provided to other senior
executives of the Company in its medical, dental, vision, and the Executive life
insurance programs (subject in the case of life insurance to insurability at
standard rates) until the earlier of (i) 26 weeks following the date of the
Executive’s termination or (ii) the date on which the Executive (or the
Executive’s family in the case of the Executive’s death) becomes eligible to
participate in another group welfare plan or program (“Benefits Continuation”). 
Notwithstanding the forgoing, nothing in this Section 4(e) shall prohibit the
Company from making any modification to its medical, dental, vision and
Executive life insurance programs from time to time.  The Executive shall
continue to pay the employee portion of the Benefits Continuation as in effect
from time to time.  If this agreement to provide Benefits Continuation raises
any compliance issues or impositions of penalties under any non-discrimination
rules that have been issued or are issued in the future pursuant to the Patient
Protection and Affordable Care Act (PPACA), the parties agree to modify this
Agreement so that it complies with the terms of those non-discrimination
rules without impairing the economic benefit to the Executive.

 

5

--------------------------------------------------------------------------------


 

(f)                                   General.  In the event that the
Executive’s employment with the Company is terminated for any reason, the
Company’s payment of the amounts or benefits provided for in this Section 4
(together with reimbursement of the Executive’s reasonable and necessary
out-of-pocket business expenses incurred through such date in accordance with
the Company’s standard policy in effect at such time) shall constitute complete
satisfaction of all obligations of the Company to the Executive pursuant to this
Agreement.  Upon any termination of employment, the Executive shall cease to be
an employee of the Company for all purposes and except as otherwise expressly
set forth in this Section 4 or Section 11 of this Agreement, the Company shall
have no obligation under this Agreement to provide the Executive with any
employee benefits or perquisites.  In particular, except as set forth in
Section 4(b)(ii) and 4(c)(iii), the Executive shall have no right to receive a
bonus for the year in which the Executive’s employment is terminated for any
reason.

 

(g)                                  Release Requirement.  The Company expressly
conditions its provision of all payments and benefits due to the Executive
pursuant to this Section 4 on receipt from the Executive of a full general
release of all claims against the Company, its affiliates, and each of their
respective officers, directors, insured’s and affiliates, in a form and manner
determined by the Company in its sole discretion (“Release”), (which must be
signed by the Executive within 21 or 45 days of receipt of the Release, as may
be required by law) and such release becoming effective and irrevocable
(provided Executive has not revoked the Release pursuant to and within the
statutory revocation period, if required) in its entirety.

 

(h)                                 Consideration.  Payments made pursuant to
Sections 4(c), 4(d) and 4(e) are made in consideration of the Executive’s
signing a release pursuant to Section 4(g) and compliance with the covenants set
forth in Sections 6 and 7.

 

(i)                                     Sole Remedy.  The Executive’s rights set
out in this Agreement shall constitute the Executive’s sole and exclusive rights
and remedies as a result of the Executive’s actual or constructive termination
of employment other than rights to vested benefits under the Company’s tax
qualified and non-qualified retirement plans or additional vesting of equity
awards as provided for under the terms of those equity awards, or as otherwise
required by applicable law, and the Executive hereby waives any such other
claims against the Company as a result of the Executive’s termination of
employment.

 

(j)                                    Compliance with Section 409A.  This
Agreement is intended to satisfy the requirements of Section 409A of the Code
with respect to amounts subject thereto and shall be interpreted and construed
and shall be performed by the parties consistent with such intent, and the
Company shall not make or provide any payment or benefits if such payment or
provision of such benefits would, as a result, be subject to tax under
Section 409A of the Code.  Payments and benefits provided under this Agreement
are intended to be exempt from or qualify as an exception to Section 409A of the
Code, for example by constituting either a “short-term deferral” or pay pursuant
to a “separation pay plan,” in each case, in accordance with Section 409A of the
Code and the regulations promulgated thereunder, and all provisions of the
Agreement shall be construed and interpreted in a manner consistent with such
intention and any ambiguities herein will be interpreted to give effect to such
intention.  If, in the good faith judgment of the Company, any provision of this
Agreement could cause the Executive to be subject to adverse or unintended tax
consequences under Section 409A of the Code, such provision shall be modified by
the Company in its sole discretion to maintain, to the maximum extent
practicable, the original intent of the

 

6

--------------------------------------------------------------------------------


 

applicable provision without violating the requirements of Section 409A of the
Code.  Each payment made pursuant to this Agreement shall be deemed a separate
payment for purposes of Section 409A of the Code.  Except as expressly provided
otherwise herein, no reimbursement payable to the Executive pursuant to any
provisions of this Agreement or pursuant to any plan or arrangement of the
Company covered by this Agreement shall be paid later than the last day of the
calendar year following the calendar year in which the related expense was
incurred, and no such reimbursement during any calendar year shall affect the
amounts eligible for reimbursement in any other calendar year, except, in each
case, to the extent that the right to reimbursement does not provide for a
“deferral of compensation” within the meaning of Section 409A of the Code.

 

(k)                                 Additional Tax Considerations.  In the event
that (but for this Section 4(k)) any payment or benefit received or to be
received by the Executive pursuant to this Agreement or any other plan or
arrangement with the Company (each, a “Payment”) would constitute an “excess
parachute payment” within the meaning of Section 280G(b)(1) of the Code, or
would otherwise be subject to the excise tax imposed under Section 409 of the
Code, or any similar federal or state law, the Company shall reduce the
aggregate amount of such Payments such that the present value thereof (as
determined under the Code and the applicable regulations) is equal to 2.99 times
the Executive’s “base amount” as defined in Section 280G(b)(3) of the Code.  The
determinations to be made with respect to this Section 4(k) shall be made by a
certified public accounting firm designated by the Company.  Unless the
Executive shall have given prior written notice to the Company to effectuate any
such reduction if a reduction is required, any such notice consistent with the
requirements of Section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, the Company shall reduce or eliminate Payments
by first reducing or eliminating any cash severance benefits (with the payments
to be made furthest in the future being reduced first), then by reducing or
eliminating any other remaining Payments.  The preceding provisions of this
Section 4(k) shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

 

5.                                      Survival of Certain Benefits Beyond the
Term of the Agreement.  If, pursuant to Section 1(a), this Agreement is allowed
to expire, then, if the Executive’s employment is at any time thereafter
terminated: (i) due to the Executive’s death or Disability; (ii) by the Company
other than for Cause; (iii) by the Executive for Good Reason; or (iv) by the
Company (other than for Cause) in connection with a Change in Control:

 

(a)                                 the Company shall pay to the Executive an
amount equal to the Executive’s accrued salary; and

 

(b)                                 the Company shall continue to pay to the
Executive his or her base salary at the then-current rate for a period of 52
weeks, payable in accordance with the Company’s ordinary payroll practices,
following Executive’s termination.

 

The payments and benefits set forth in Section 5(b) are contingent on the
Executive’s execution, delivery and non-revocation of a Release as provided for
in Section 4(g).  Payments pursuant to Section 5(b) shall commence on the 60th
day following the Executive’s date of termination of employment and, within 15
business days following this payment commencement date, salary continuation
payments relating to the first 60 days shall be paid in a lump sum.  For the
avoidance of doubt, the Executive shall not be eligible for the payments set
forth in paragraph 5(b) if the

 

7

--------------------------------------------------------------------------------


 

Executive’s employment is terminated for Cause.

 

6.                                      Confidentiality.

 

(a)                                 the Company owns and has developed and
compiled, and will own, develop and compile, certain proprietary techniques and
confidential information which have great value to its business (referred to in
this Agreement, collectively, as “Confidential Information”).  Confidential
Information includes not only information disclosed by the Company and its
affiliates, but also information developed or learned by the Executive during
the course or as a result of employment hereunder, which information the
Executive acknowledges is and shall be the sole and exclusive property of the
Company.  Confidential Information includes all proprietary information that has
or could have commercial value or other utility in the business in which the
Company is engaged or contemplates engaging, and all proprietary information of
which the unauthorized disclosure could be detrimental to the interests of the
Company, whether or not such information is specifically labeled as Confidential
Information by the Company.  By way of example and without limitation,
Confidential Information includes any and all information developed, obtained or
owned by the Company concerning trade secrets, techniques, know-how (including
designs, plans, procedures, merchandising know-how, processes and research
records), software, computer programs, innovations, discoveries, improvements,
research, development, test results, reports, specifications, data, formats,
marketing data and plans, business plans, strategies, forecasts, unpublished
financial information, orders, agreements and other forms of documents, price
and cost information, merchandising opportunities, expansion plans, designs,
store plans, budgets, projections, customer, supplier and subcontractor
identities, characteristics and agreements, and salary, staffing and employment
information. Notwithstanding the foregoing, Confidential Information shall not
in any event include information which (i) was generally known or generally
available to the public prior to its disclosure to the Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
the Executive through no wrongful act of any person; or (iii) which the
Executive is required to disclose by applicable law, regulation, or legal
process (provided that, unless prohibited by law, the Executive provides the
Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company, at the Company’s expense in seeking a protective
order or other appropriate protection of such information).

 

(b)                                 The Executive acknowledges and agrees that
in the performance of the Executive’s duties hereunder the Company will from
time to time disclose to the Executive and entrust the Executive with
Confidential Information.  The Executive also acknowledges and agrees that the
unauthorized disclosure of Confidential Information, among other things, may be
detrimental to the Company’s interests, an invasion of privacy and an improper
disclosure of trade secrets.  The Executive agrees that the Executive shall not,
directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any corporation, partnership, individual or other third party,
other than in the course of the Executive’s assigned duties and for the benefit
of the Company, any Confidential Information, either during the Employment
Period or thereafter.

 

(c)                                  In the event the Executive’s employment
with the Company ceases for any reason, the Executive will not remove from the
Company’s ‘s premises without its prior written consent any records, files,
drawings, documents, equipment, materials or writings received from, created for
or belonging to the Company, including those which relate to or contain
Confidential

 

8

--------------------------------------------------------------------------------


 

Information, or any copies thereof.  Upon request or when the Executive’s
employment with the Company terminates, the Executive will immediately deliver
the same to the Company.

 

(d)                                 During the Employment Period, the Executive
will disclose to the Company all designs, inventions and business strategies or
plans developed by the Executive during such period which relate directly or
indirectly to the business of the Company, including without limitation any
process, operation, product or improvement.  The Executive agrees that all of
the foregoing are and will be the sole and exclusive property of the Company and
that the Executive will at the Company’s request and cost do whatever is
necessary to secure the rights thereto, by patent, copyright or otherwise, to
the Company.

 

(e)                                  The Executive and the Company agree that
the Executive shall not disclose to the Company, or use for the Company’s
benefit, any information which may constitute trade secrets or confidential
information of third parties, to the extent the Executive has any such secrets
or information.

 

(f)                                   Executive agrees not to disclose any
information regarding the facts leading up to or the existence or substance of
this Agreement, except to Executive’s spouse, domestic or civil union partner,
tax advisor, and/or an attorney with whom Executive chooses to consult regarding
Executive’s consideration of this Agreement, or as otherwise required by law.

 

(g)                                  The provisions of this Section 6, unless
otherwise noted, shall survive the termination of this Agreement and the
expiration of the Employment Period.

 

7.                                      Restrictive Covenants.

 

(a)                                 The Executive acknowledges and agrees
(i) that the services to be rendered by the Executive for the Company are of a
special, unique, extraordinary and personal character; (ii) that the Executive
has and will continue to develop a personal acquaintance and relationship with
one or more of the Company’s customers, employees, suppliers and independent
contractors, which may constitute the Company’s primary or only contact with
such customers, employees, suppliers and independent contractors, and (iii) that
the Executive will be uniquely identified by customers, employees, suppliers,
independent contractors and retail consumers with the Company products.
Consequently, the Executive agrees that it is fair, reasonable and necessary for
the protection of the business, operations, assets and reputation of the Company
and that the Executive makes the covenants contained in this Section 7.

 

(b)                                 The Executive agrees that, during the
Employment Period and, for a period of 12 months thereafter (“Restricted
Period”), the Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including as an officer, director, employee, partner,
consultant, advisor, proprietor, trustee or investor, any Competing Business in
the United States; provided however that nothing contained in this
Section 7(b) shall prevent the Executive from owning less than 2% of the voting
stock of a publicly held corporation for investment purposes.  For purposes of
this Section 7(b), the term “Competing Business” shall mean any business entity
that engages in a competing business with the Company, including, without
limitation, any of the entities set forth on Exhibit A.

 

9

--------------------------------------------------------------------------------

 

(c)                                  The Executive agrees that, during the
Restricted Period, the Executive shall not, directly or indirectly:

 

(i)                                     persuade or seek to persuade any
customer of the Company to cease to do business or to reduce the amount of
business which any customer has customarily done or contemplates doing with the
Company, whether or not the relationship between the Company and such customer
was originally established in whole or in part through the Executive’s efforts;

 

(ii)                                  seek to employ or engage, or assist anyone
else to seek to employ or engage, any person who: (x) is in the employ of the
Company or any of its affiliates; (y) was in the employ of the Company or any of
its affiliates and voluntarily terminated that employment during the Executive’s
Restricted Period or in the six months preceeding the termination of the
Executive’s employment with the Company; or (z)at any time during the six months
preceding the termination of the Executive’s employment with the Company was an
independent contractor providing material manufacturing, marketing, sales,
financial or management consulting services in connection with the business of
the Company or any of its affiliates and with whom the Executive had regular
contact; or

 

(iii)                               interfere in any manner in the relationship
of the Company or any of its affiliates with any of its suppliers or independent
contractors, whether or not the relationship between the Company and the
applicable affiliate and such supplier or independent contractor was originally
established in whole or in part by the Executive’s efforts.

 

As used in this Section 7, the terms “customer” and “supplier” shall mean and
include any individual, proprietorship, partnership, corporation, joint venture,
trust or any other form of business entity which is then a customer or supplier,
as the case may be, of the Company or which was such a customer or supplier at
any time during the one-year period immediately preceding the date of
termination of employment.

 

(d)                                 The Executive agrees that, during the
Restricted Period, the Executive will take no action which is intended, or would
reasonably be expected, to harm the Company or its reputation or which would
reasonably be expected to lead to unwanted or unfavorable publicity to the
Company.

 

(e)                                  The Executive agrees not to publicly or
privately make or publish any statement (oral or written) that would disparage,
criticize or defame the Company or its affiliates or their executives or
directors, and the Executive will do his or her best to ensure that the
Executive’s family members, agents or representatives also do not publicly or
privately make or publish any statement (oral or written) that would disparage,
criticize or defame the Company or its affiliates or their executives or
directors.

 

(f)                                   The provisions of this Section 7 shall
survive the termination of this Agreement and the expiration of the Employment
Period.

 

10

--------------------------------------------------------------------------------


 

8.                                      Remedies

 

(a)                                 The Executive acknowledges and agrees that
the remedy at law available to the Company for breach of any of the Executive’s
obligations under this Agreement (including without limitation Sections 6 or 7)
may be inadequate and that damages flowing from such breach may not be readily
susceptible to measurement in monetary terms.  Accordingly, the Executive
acknowledges, consents and agrees that in addition to any other rights or
remedies that the Company may have at law or in equity or as may otherwise be
set forth in this Agreement, if the Executive violates any of the provisions of
this Agreement (including, without limitation Sections 6 or 7), the Company
shall be entitled to a decree specifically enforcing such provisions, and shall
be entitled to a temporary restraining order or a preliminary or permanent
injunction, restraining the Executive from committing or continuing any such
violation, without the necessity of proving actual damages, posting any bond or
other security. Such injunctive relief in any court shall be available to the
Company, in lieu of, or prior to or pending determination in, any arbitration
proceeding pursuant to Section 11(d).

 

(b)                                 It is agreed that in the event of a breach
of this Agreement (including, without limitation, Sections 6 or 7), the
Executive shall repay to the Company the amount of any payments made pursuant to
Section 4 other than the Accrued Salary.  This Section 8(b) is in addition to
any damages or remedies to which the Executive is entitled to under law or
equity, except that any damages award will be reduced by the amount the
Executive repaid pursuant to this Section 8(b).

 

(c)                                  To the extent required under applicable
laws rules and regulations, the Company will be entitled to recoup, and the
Executive will be required to repay, any payments or benefits pursuant to this
Agreement.

 

9.                                      Withholding.  The parties understand and
agree that all payments to be made by the Company pursuant to this Agreement
shall be subject to all applicable tax and other withholding obligations of the
Company.

 

10.                               Notices.  All notices required or permitted
hereunder will be given in writing by personal delivery; by confirmed facsimile
transmission; by express delivery via any reputable express courier service; or
by registered or certified mail, return receipt requested, postage prepaid.  Any
notice to the Company shall be addressed to the Chief Executive Officer of Kate
Spade & Company, Two Park Avenue, New York, New York 10016 with a copy to the
General Counsel, Kate Spade & Company, Inc., 5901 West Side Avenue, North
Bergen, NJ 07047 or at such other address as the Company may hereafter designate
to the Executive by notice as provided in this Section 10.  Any notice to be
given to the Executive shall be addressed to the Executive’s home address of
record, or at such other address as the Executive may hereafter designate to the
Company by notice as provided herein.  Notices which are delivered personally,
by confirmed facsimile transmission, or by courier as aforesaid, will be
effective on the date of delivery.  Notices delivered by mail will be deemed
effectively given upon the fifth calendar day subsequent to the postmark date
thereof.

 

11.                               Miscellaneous.

 

(a)                                 The failure of either party at any time to
require performance by the other party of any provision hereunder will in no way
affect the right of that party thereafter to enforce

 

11

--------------------------------------------------------------------------------


 

the same, nor will it affect any other party’s right to enforce the same, or to
enforce any of the other provisions in this Agreement; nor will the waiver by
either party of the breach of any provision hereof be taken or held to be a
waiver of any prior or subsequent breach of such provision or as a waiver of the
provision itself.

 

(b)                                 Each of the covenants and agreements set
forth in this Agreement are separate and independent covenants, each of which
has been separately bargained for and the parties hereto intend that the
provisions of each such covenant shall be enforced to the fullest extent
permissible.  Should the whole or any part or provision of any such separate
covenant be held or declared invalid, such invalidity shall not in any way
affect the validity of any other such covenant or of any part or provision of
the same covenant not also held or declared invalid.  If any covenant shall be
found to be invalid but would be valid if some part thereof were deleted or the
period or area of application reduced, then such covenant shall apply with such
minimum modification as may be necessary to make it valid and effective.

 

(c)                                  The Executive acknowledges and agrees that
his or her work with the Company directly affects the Company’s operations in
the State of New York and, therefore, the parties agree that all provisions in
this Agreement will be governed, construed and enforced in accordance with the
laws of the State of New York and without regard to conflict of law provisions.

 

(d)                                 Any controversy arising out of or relating
to this Agreement or the breach hereof shall be settled by JAMS arbitration in
the City of New York in accordance with the rules then governing.  Judgment upon
the arbitration award rendered may be entered in any court having jurisdiction
thereof, except that in the event of any controversy relating to any violation
or alleged violation of any provision of Sections 6 or 7 hereof, the Company in
its sole discretion shall be entitled to seek injunctive relief from a court of
competent jurisdiction without any requirement to first seek arbitration.  The
parties hereto agree that any arbitral award may be enforced against the parties
to an arbitration proceeding or their assets wherever they may be found.  In the
event that (i) the Executive makes a claim against the Company under this
Agreement; (ii) the Company disputes such claim, and (iii) the Executive
prevails with respect to such disputed claim, then the Company shall reimburse
the Executive for the Executive’s reasonable costs and expenses (including
reasonable attorney fees) incurred by the Executive in pursuing such disputed
claim.

 

(e)                                  The parties agree (subject to Sections
11(c) and 10(d)) to the exclusive jurisdiction of the federal and state courts
in the County of New York, State of New York for any disputes arising out of
this Agreement or the Executive’s employment, and agree to dismiss any claim
brought in any other forum, with the party who filed a claim in such other forum
to be responsible for all costs associated with such dismissal.

 

(f)                                   This Agreement sets forth the entire
agreement by and between the Company, the Company and the Executive with respect
to the subject matter hereof.  For purposes of clarity, any Executive Severance
Agreement previously entered into between the Executive and the Company is
superseded in its entirety and is of no further force or effect after the
Effective Date.

 

12

--------------------------------------------------------------------------------


 

(g)                                  The Section headings contained herein are
for purposes of convenience only and are not intended to define or list the
contents of the Sections.

 

(h)                                 The provisions of this Agreement which by
their terms call for performance subsequent to termination of the Executive’s
employment, or termination of this Agreement, shall so survive such termination.

 

(i)                                     Except as set forth in Section 4, the
Executive shall not be required to mitigate, by seeking employment or otherwise,
the amount of any payment or benefit provided for in this Agreement, including
without limitation any payment or benefit made or vested upon or as a result of
the termination of the Executive’s employment, nor will any compensation,
income, or other benefit from any source whatsoever create any mitigation,
offset or reduction against any such payment or benefit.

 

(j)                                    The Executive and the Company each hereby
acknowledges and agrees that the provisions of this Agreement are not intended
to create any contractual obligations with respect to the Executive’s employment
by the Company.  The Executive and the Company each acknowledges and agrees the
Executive’s employment by the Company continues to be “at-will” and either
Executive or the Company may terminate the employment relationship at any time
for any reason with or without Cause or notice.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

[Signature Page, Kate Spade & Company Executive Severance Agreement]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

 

 

KATE SPADE & COMPANY

 

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF COMPETING BUSINESSES

 

15

--------------------------------------------------------------------------------
